Mr. Justice Burnett
delivered the opinion of the Court.
Mr. & Mrs. "A” filed the petition herein for a writ of habeas corpus for the custody of a minor child “C”, alleging that it is for the best interest of “C” that it be with them, its parents. The petition was filed both under 1932 Code Section 4709 and under the general law. The child was born out of wedlock and shortly thereafter the mother appeared before the Chancellor as required by Chapter 202 of the Public Acts of 1951, codified in the *404supplement to the Code as 9572.15 through 9572.52. The mother surrendered and released the child to the Child-Placing Agency, appellee herein, in compliance with the statute. There is no claim of duress or fraud or undue pressure on her to make this release and as heretofore said the release and surrender was made before the Chancellor. The release and surrender was made more than thirty days before the petition was filed in the instant case.
The petition was demurred to and the demurrer sustained “for the reason that the surrender of the child to defendant by the mother prior to her marriage to the father is irrevocable under .the Public Acts of Tennessee, 1951, Chapter 202, ’Sections 6, 8, and 11, and binding both upon the mother and the father and that therefore the court is foreclosed by said statute from consideration of whether or not the best interests of the child requires that it be with its parents, who were married after said surrender was accomplished. ’ ’
The petition seeks, in reality, to revoke the consent of the mother and to have the natural legal rights of the petitioners restored in their child. A “request for revocation of surrender” must be made before the judge in which the original surrender was executed. Code 1932, Sec. 9572.25. This was done. The Code Section just referred to makes the consent in the instant case irrevocable after thirty days. Code ¡Section 9572.20 makes the consent thus given by the mother sufficient and cuts off any rights of the father who had not married the mother subsequent to the time of the consent. The period for revocation of this consent had expired. Counsel, .apparently, concedes in argument that the consent is irrevocable but insists, nevertheless, that it is the duty of *405the Court to consider the petition and determine under it what is for the best interest of the minor child, based primarily on the proposition that the petitioners are the natural parents.
“The natural parents of the child should be considered, and their natural rights should be carefully guarded, but their rights are subject to regulation by the 'State, and if these come into conflict with the paramount interest of the child, it is the power of the State, by legislation, to separate children from their parents when their interests and the welfare of the community require it.” 1 Am. Jur., page 623, Section 4.
The parent as such has no vested right in his child which requires the protection of the courts that is accorded to property rights. The Legislature may pass adoption statutes when these statutes authorize the adoption of children by others, if the natural'parents consent or the proof shows that it is to the best interest of the children that they be taken from the natural parents and placed with others. In the instant case the unwed mother is the only one that had the right, at the time, to give the consent for placing this child for adoption. At that time, as far as we know, the father was not known and the Legislature was perfectly within its rights in providing that her consent alone was necessary for placing this child. For obvious reasons the rights, if any, of the father had not ripened or matured at the time the mother placed this child with the Child-Placing Agency. Any rights that he had clearly did not develop until after he had married the mother and recognized the child as his own. We are not concerned here with the question of inheritance by this child or the legitimization of the child by the *406marriage of these parties after the child had been placed, as it was, prior to their marriage.
Of course, as ,a general proposition, the natural parents have the primary and superior right to custody of their children above that of all others but where these parents are unfit or the mother, in the case of an illegitimate child has consented and agreed, according to the statute in such cases, for the child to he placed with a Ohild-Placing Agency for adoption of others (in the absence of fraud, duress in the procurement of such consent), then there is no alternative but to sustain the adoption applied for if the best interests of the child call for such adopion.
As to whether or not a mother may revoke her relinquishment the courts are in disagreement. This is no longer a question in Tennessee. The statute above referred to settled it. Some of the cases have permitted revocation at the discretion of the parents; others allow revocation if estoppel and the welfare of the child do not intervene. French v. Catholic Community League, 69 Ohio App. 442, 44 N. E. (2d) 113; In re Burke’s Adoption, Sur., 60 N. Y. S. (2d) 421; Adoption of Capparelli, 1946, 180 Or. 41, 175 P. (2d) 153; In re Adoption of McDonnell, 1947, 77 Cal. App. (2d) 805, 176 P. (2d) 778.
Other cases, from other jurisdictions, have denied the right to revoke and have based this denial on several different things, principally the principles of contract; equitable grounds; public policy favoring the adoption of children, particularly illegitimate children and the welfare of the child as apparent from the facts. In all cases holding both ways it seems to us that ultimately, regardless of the reasons stated for sustaining or denying the right of revocation, the courts have really determined *407the question on the basis of what is for the best interests of the child. Those cases holding that the mother does not have the right to revoke are: Wyness v. Crowley, 292 Mass. 459, 196 N. E. 924; Id., 292 Mass. 461, 198 N. E. 758; Lee v. Thomas, 297 Ky. 858, 181 S. W. (2d) 457; Application of Presler, 171 Misc. 559, 13 N. Y. S. (2d) 49; Durden v. Johnson, 1942, 194 Ga. 689, 22 S. E. (2d) 514; Stanford v. Gray, 42 Utah, 228, 129 P. 423, Ann. Gas. 1916A, 989; In re Adoption of a Minor, 1944, 79 U. S. App. D. C. 191, 144 F. (2d) 644, 156 A. L. R. 1001, where will be found an extensive note annotating the cases pro and con.
Dean Pound in “The Spirit of the Common Law” (1921), at page 189 says:
“Finally, recent legislation and judicial decisions have changed the old .attitude of law with respect to dependent members of the household. The courts no longer make the natural rights of parents with the respect to children the chief basis of their decisions. The individual interest of parents which used to be the one thing regarded has come to be almost the last thing regarded as compared with the interest of the child and the interest of society. In other words, here also social interests are now chiefly regarded.
 In our review of many cases not herein cited we find that it is the sense of these opinions, in deciding the cases of the custody of children, that the interests of the child are considered as of greater importance than those of the competing parents or competing parties. This principle certainly applies when the girl mother has, without fraud or duress, validly released and relinquished her rights to her child. The child then becomes a ward of the court and the court as Parens Patriae *408has the infant and may prescribe a course of treatment and paternal care for its future without regard to other alternatives. Of course at all times the court tries to prescribe for the child what is for its best interests certainly insofar as the evidence shows at the time of the hearing.
We have concluded in this case that the consent of the mother, validly given, waived any legal rights that she had to this child. By our statute this consent is irrevocable. This does not prevent the mother, and the father of the child after they are married, from coming into the court which has approved this surrender and applying for the custody of this child. The petition, such as filed herein, for Habeas Corpus is not applicable under the facts here averred. The petition may be amended so as to pray for the adoption of this child, in the discretion of the Chancellor. If this amendment is allowed it then becomes the duty of the Chancellor to consider the petition and, if sufficient facts are averred therein, hear proof thereon. At a later time or another time the Chancellor may in liis discretion hear proof of the Child-Placing Agency and others in reference to the proposed adoptive parents and then after hearing these two things may make up his mind, and conclude under the evidence thus heard, as to what is for the best interests of the child. In so determining the lawsuit it is certainly permissible and it probably should be a rule of the Chancellor in his discretion that he hear these respective parties separately and at separate times without letting the parents who are claiming this child or their counsel know anything about who the proposed adopting parents are so that there will be no chance in the future of having the child’s life spoiled should the Chancellor determine that this child be *409placed with others than the natural parents of the child.
Giving the matter this consideration seems to ns is the best solution for this kind of a lawsuit. In'this way we in effect meet the terms of the adoption statute invoked herein and at the same time it gives the ¡Chancellor the right to hear the facts of all parties and then determine the real issue involved, the interests and welfare of the child and society.
The decree below will be reversed and the cause remanded for hearing in conformity with this opinion. The costs of appeal will be equally divided. The costs below will await the outcome there.